                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                      CHARLOTTE DIVISION
                        3:18-cv-00664-MR

TRAVON LEVI WOODS,          )
                            )
         Plaintiff,         )
                            )
vs.                         )
                            )                   ORDER
                            )
RONALD COVINGTON, et al.,   )
                            )
         Defendants.        )
___________________________ )

      THIS MATTER is before the Court sua sponte on its review of the

docket in this matter.

      Pro se Plaintiff Travon Levi Woods (“Plaintiff”) is a North Carolina

prisoner currently incarcerated at Bertie Correctional Institution in Windsor,

North Carolina. Plaintiff filed this action in this Court on December 13, 2018,

pursuant to 42 U.S.C. § 1983, against Defendants Ronald Covington, FNU

Barnes, and A. Hunt. [Doc. 1]. Plaintiff’s Complaint survived initial review

on June 17, 2019 in accordance with the Court’s Order. [Doc. 8]. Requests

for waivers of service were sent to the North Carolina Department of Public

Safety (NCDPS) for Defendants Covington, Barnes, and Hunt. [Doc. 9].

These Defendants waived service. [Doc. 12]. Thereafter, the Court granted

Plaintiff’s motion to amend his Complaint to add Defendant FNU McMillan


        Case 3:18-cv-00664-MR Document 62 Filed 01/07/21 Page 1 of 3
as a Defendant in this matter. [Docs. 17, 20]. A request for waiver of service

was sent to the NCDPS for Defendant McMillan. [Doc. 21]. Defendant

McMillan, however, remains unserved.

      Generally, a plaintiff is responsible for effectuating service on each

named Defendant within the time frame set forth in Fed. R. Civ. P. 4(m), and

failure to do so renders the action subject to dismissal. Under Rule 4(m):

            If a defendant is not served within 90 days after the
            complaint is filed, the court---on motion or on its own
            motion after notice to the plaintiff---must dismiss the
            action without prejudice against the defendant or
            order that service be made within a specified time.
            But if the plaintiff shows good cause for the failure,
            the court must extend the time for service for an
            appropriate period.

Fed. R. Civ. P. 4(m). This Rule makes clear that the Court must extend the

service period if the plaintiff can show “good cause” for the failure to serve.

Brooks v. Johnson, 924 F.3d 104, 120 (4th Cir. 2019). “What constitutes

‘good cause’ for purposes of Rule 4(m) ‘necessarily is determined on a case-

by-case basis within the discretion of the district court.” Collins v. Thornton,

--- F. App’x ---, 2019 WL 3801449, at *1 (4th Cir. Aug. 13, 2019) (citations

omitted). The service period in Rule 4(m) is tolled while the district court

considers an in forma pauperis complaint. Robinson v. Clipse, 602 F.3d 605,

608 (4th Cir. 2010). While initial review in this case occurred on June 17,

2019 [Doc. 8], Plaintiff’s Complaint was not amended to add Defendant
                                       2

        Case 3:18-cv-00664-MR Document 62 Filed 01/07/21 Page 2 of 3
McMillian until November 20, 2019 [Doc. 20]. Plaintiff, therefore, had until

February 18, 2020, at the latest, to serve Defendant McMillan.             On

September 8, 2020, the Court notified Plaintiff that it would dismiss

Defendant McMillan without prejudice unless Plaintiff showed good cause

for the failure to timely serve this Defendant. [Doc. 46]. Plaintiff has not

responded to the Court’s Show Cause Order.

      As such, the Plaintiff has not timely shown good cause for his failure to

timely serve Defendant McMillan. Further, the Court declines to exercise its

discretion to extend the time for service, particularly given the late stage of

these proceedings. The Court will, therefore, dismiss Defendant McMillan.

                                   ORDER

      IT IS, THEREFORE, ORDERED that Defendant McMillan is hereby

DISMISSED as a Defendant in this case without prejudice.
                                   Signed: January 6, 2021




                                       3

        Case 3:18-cv-00664-MR Document 62 Filed 01/07/21 Page 3 of 3
